Name: Commission Regulation (EEC) No 1791/88 of 24 June 1988 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1987/88 wine year
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  plant product
 Date Published: nan

 No L 158/22 Official Journal of the European Communities 25. 6. 88 COMMISSION REGULATION (EEC) No 1791/88 of 24 June 1988 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1987/88 wine year promotional campaigns turned out to be some 250 000 ECU too low ; whereas the amount available for financing to measure* for 1987/88 is estimated at 4 270 000 ECU ; whereas in this way the total budget available for 1987/88 is 4 520 000 ECU ; Whereas the amount adopted is not sufficient to enable effective campaigns to be mounted throughout the Community ; whereas it therefore appears advisable to continue to operate promotional schemes in those Member States in which such schemes were undertaken during the previous wine year ; whereas however in order to determine the potential effects of a campaign in Belgium a sum should be assigned to that Member State that will enable it to finance a study on this matter ; whereas scheme? financed from the budget adopted for Spain should, moreover, be restricted to that Member State in view of its limited possibilities for disposing of the product in : question other than on the domestic market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1441 /88 (2), and in particular Articles 46 (5) and 81 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EEC) No 1636/87 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 1604/88 (6), Whereas Article 1 (2) of Commission Regulation (EEC) No 3461 /85 of 9 December 1985 on the organization of campaigns to promote the consumption of grape juice 0, as last amended by Regulation (EEC) No 1337/87 (8), , provides that the Member States in which the campaigns to promote the consumption of grape juice are to be carried out and the total amounts allocated for the financing of the campaigns in each of the said Member States must be determined for each wine year ; Whereas Article 4 (2) of Commission Regulation (EEC) No 2372/87 of 31 July 1987 laying down detailed rules for implementing the system of aid for the use of grapes, grape must and concentrated grape must for the manufacture of grape juice and fixing the aid for the 1987/88 wine-growing year (9), fixed the proportion of the aid to be used for the financing of promotional campaigns at 35 % ; Whereas the amount available for such financing depends on the quantities of the products in respect of which the aid is to be granted ; whereas the budget estimate adopted for the financing of the 1985/86 and 1986/87 HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1987/88 wine year, campaigns to promote the consumption of grape juice as provided for in Article 1 ( 1 ) of Regulation (EEC) No 3461 /85 shall be carried out in the Federal Republic of Germany, France, Italy and Spain . The total amount for the financing of these campaigns shall be :  1 452 000 ECU for the Federal Republic of Germany,  1 295 000 ECU for France,  752 000 ECU for Italy,  1 000 000 ECU for Spain . An amount of 20 000 ECU is also assigned for a study in Belgium to determine the utility of a promotional campaign in Belgium. 2. The amounts referred to in paragraph 1 shall be converted into national currency using the representative rate applicable in the wine sector on 1 September 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 132, 28 . 5 . 1988, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 153, 13 . 6 . 1987, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . (') OJ No L 143, 10 . 6 . 1988 , p. 10 . I7) OJ No L 322, 10 . 12. 1985, p. 22. (8) OJ No L 126, 15 . 5 . 1987, p. 8 . 0 OJ No L 216, 6 . 8 . 1987, p. 10 . 25. 6. 88 Official Journal of the European Communities No L 158/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1988 . For the Commission Frans ANDRIESSEN Vice-President v